IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In re: Nomination Paper of Caroline      :
Avery for Representative in Congress     :
from the 1st Congressional District      :
                                         :   No. 392 M.D. 2022
                                         :
Objection of: David R. Breidinger, Ellen :
Cox, and Diane Dowler                    :

PER CURIAM                         ORDER


      NOW, September 1, 2022, it is ordered that the above-captioned
Memorandum Opinion, filed August 23, 2022, shall be designated OPINION and
shall be REPORTED.